Citation Nr: 0304694	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-15 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for pansinusitis.

3.  Entitlement to service connection for mid back pain.

4.  Entitlement to service connection for left hip pain.

5.  Entitlement to service connection for a left foot 
condition.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for an anxiety 
disorder.

8.  Entitlement to service connection for a rash.

9.  Entitlement to service connection for a right knee 
condition.

10.  Entitlement to service connection for a left knee 
condition.

11.  Entitlement to service connection for neck pain.

12.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back pain. 

(The issues involving service connection for irritable bowel 
syndrome, an anxiety disorder, a rash, right and left knee 
conditions, and neck pain will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 until April 
1998.  Her claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In May 2000, 
the Board remanded the case to the RO to schedule the veteran 
for a hearing.  The RO notified the veteran that her hearing 
was scheduled for July 15, 2002; however, the veteran failed 
to appear with no explanation provided and no indication that 
she wished to reschedule.  The case is once again before the 
Board for review. 

The Board is undertaking additional development concerning 
the issues of entitlement to service connection for irritable 
bowel syndrome, an anxiety disorder, a rash, right and left 
knee conditions, and neck pain, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2).  Upon its completion, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims. 

2.  No medical evidence shows a current disability involving 
otitis media or pansinusitis.

3.  No medical evidence shows a current disability involving 
the veteran's mid back, left hip or left foot. 

4.  The veteran's mechanical low back pain is manifested by 
subjective complaints of pain, full range of motion, and no 
objective evidence of muscle spasm, loss of strength, or 
functional loss due to pain. 






CONCLUSIONS OF LAW

1.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2002).

2.  Pansinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2002).

3.  A left foot condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2002).

4.  A disability manifested by mid back pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303 (2002).

5.  A disability manifested by left hip pain was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303 (2002).

6.  The criteria for an evaluation in excess of 10 percent 
for mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for otitis media, 
pansinusitis, mid back pain, left hip pain and a left foot 
condition.  She is also seeking an initial evaluation in 
excess of 10 percent for her service-connected mechanical low 
back pain.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issues on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159. 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran initially underwent a general medical examination 
in August 1998, and was afforded an orthopedic examination in 
September 2000.  In addition, there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
In an October 2001 letter, the RO requested from the veteran 
the names and addresses of all health care providers, and 
asked her to submit any additional medical evidence in 
support of her claims.  No response was made.  The Board also 
notes that the veteran was scheduled to appear at a Board 
hearing at the RO in July 2002, but failed to appear with no 
explanation provided and no indication that she wished to 
reschedule. 

The Board further observes that the discussions in the rating 
decisions of March 1999 and November 2000, the statement of 
the case issued in June 1999, the supplemental statements of 
the case issued in January 2001 and April 2002, as well as 
various letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate her 
claims.  The RO also notified the veteran of the evidence, if 
any, she was expected to obtain and which evidence, if any, 
VA would obtain.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  In an October 2001 letter, the RO 
notified the veteran of the VCAA, specified the evidence the 
veteran needed to submit, and noted that VA had requested an 
examination to support her claims.  The RO also informed the 
veteran that she could contact that office by telephone if 
she had any questions or needed assistance with her claims.  
Id.

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claims at the present time is 
appropriate.

II.  Service-Connection Claims

The veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which, 
under the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be established if the condition observed during service or 
any applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

A.  Otitis Media and Pansinusitis

The veteran claims that she suffers from otitis media and 
pansinusitis which began in service.  The Board finds, 
however, that both of these claims fail because no medical 
evidence reveals an underlying disability involving the 
veteran's ears or sinuses.  Based on the veteran's failure to 
meet this element alone, the Board can only conclude that the 
preponderance of the evidence is against her claims. 

The veteran's service medical records show that she was seen 
in March 1994 for an upper respiratory infection with 
bilateral otitis media.  She was also seen on numerous 
occasions in service for sinus problems.  The veteran was 
medically discharged from service in April 1998 because of 
mechanical low back pain.  At the time of her discharge, 
however, otitis media and pansinusitis were not mentioned.  

Further, no current disability involving otitis media and 
pansinusitis has been identified.  At a general medical 
examination in August 1998, the veteran made no specific 
complaints involving her ears or sinuses.  Upon physical 
examination, the tympanic membranes and external canals were 
normal, and no pain was reported in the external ears.  In 
addition, the nose had no nasal stuffiness and no deviation.  
Based on these findings, no diagnosis involving the ears or 
sinuses was provided.  

Although the veteran was afforded the opportunity to submit 
additional medical evidence and provide testimony in support 
of her claims, she declined to do so.  Consequently, absent a 
current disability involving the ears and sinuses, service 
connection for otitis media and pansinusitis must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted"); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  In short, without an underlying 
disability, the veteran's claims are denied.

The Board has considered the veteran's own lay statements in 
support of her claim.  Unfortunately, the veteran is not 
competent to attribute any complaints involving her ears and 
sinuses to an identifiable condition.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's lay statements are of limited 
probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for otitis media and pansinusitis.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (holding that the VCAA did not alter the benefit-of-
the doubt doctrine).  Accordingly, the appeal is denied.


B.  Mid Back Pain, Left Hip Pain, and a Left Foot Condition

The veteran claims that she currently suffers from 
disabilities involving her mid back, left hip and left foot.  
However, no medical evidence shows a current disability 
involving these areas.  Accordingly, the Board can only 
conclude that the preponderance of the evidence is against 
her claims. 

The veteran's application for compensation states that she 
had been experiencing left hip pain since September 1994.  
Her service medical records show that she was treated in 
September 1994 for left hip pain diagnosed as trochanter 
bursitis.  The remainder of these records, however, makes no 
further reference to the left hip.  Her service medical 
records also show that she was treated in January 1995 for 
pain on the ball of her left foot after twisting her ankle.  
In August 1996, she was seen for complaints of swelling in 
both feet after running, and was subsequently treated for a 
soft tissue injury of the left foot in January 1997.  The 
Board notes that the veteran injured her low back and 
cervical spine in a motor vehicle accident in September 1995; 
however, no diagnosis pertaining to the mid back (thoracic 
spine) was provided at any time in service.  Thus, no chronic 
disability involving the veteran's mid back, left hip and 
left foot was present in service. 

In any event, the veteran's claims fail because there is 
simply no medical evidence of a current disability involving 
the veteran's mid back, left hip, or left foot.  The August 
1998 examination report noted the veteran's complaints of 
pain in her left hip as well as in her lumbar and cervical 
area, with no complaints involving her mid back or left foot.  
A physical examination revealed no clinical findings 
involving the mid back, left hip or left foot.  The examiner 
concluded with diagnoses of lumbar sprain and cervical spine 
sprain; however, no diagnosis concerning the mid back, left 
hip or left foot was provided.  

At her orthopedic examination in September 2000, range of 
motion testing showed full range of motion of the left hip 
and thoracolumbar spine.  The only diagnosis included muscle 
strain of the cervical and lumbosacral spine, with no 
diagnosis involving the mid back, left hip and left foot 
identified by the examiner. 

Therefore, absent a current disability involving the mid 
back, left hip and left foot, service connection for these 
claimed disabilities is not warranted.  See Degmetich, 
Sanchez-Benitez, Brammer, all supra.  Despite the veteran's 
statements that she currently suffers from disabilities 
involving these areas, her statements alone are insufficient 
to prove her claims.  See Grottveit and Espiritu, both supra.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for mid back pain, left hip pain and a left foot 
condition.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz, supra.  
Accordingly, the appeal is denied.

III.  Increased-Rating Claim

The veteran was medically discharged from service in April 
1998 due to mechanical low back pain.  In a March 1999 rating 
decision, the RO granted service connection for mechanical 
low back pain and assigned a 10 percent rating, effective May 
1998.  This appeal ensued after the veteran filed a notice of 
disagreement with respect to the 10 percent rating. 

Since the veteran's claim arises from her disagreement with 
the initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's mechanical low back pain is currently evaluated 
as 10 percent disabling under Diagnostic Code (DC) 5295.  
Under this code provision, a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation requires evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldwaithe's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, DC 
5295.

The facts of this case clearly show that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 10 percent since the initial grant of service 
connection.  At her August 1998 general medical examination, 
the veteran reported occasional back pain, especially with 
bending, lifting heavy objects, and performing repeated 
actions.  She said she did not work and reported no physical 
restrictions at home.  A physical examination revealed no 
gross deviation of the lumbar spine.  Moderate pain was 
present at the level of L2-L4.  No neurological findings were 
reported.  X-rays of the lumbar spine were normal.  The 
diagnosis was lumbar sprain.  

At her VA orthopedic examination in September 2000, the 
veteran reported constant low back pain without radiation.  
Range of motion testing of the thoracolumbar spine showed 75 
degrees of flexion, 30 degrees of extension, and 35 degrees 
of lateral flexion to the right and left.  The examiner 
characterized these findings as "normal range of motion of 
the thoracolumbar spine."  Straight leg raising was negative 
bilaterally.  Sensation was intact to pinprick and light 
touch over the dermatomes of all extremities.  Muscle 
strength was 5/5 in both lower extremities.  Deep tendon 
reflexes in the lower extremities were unable to be obtained, 
which the examiner could not fully explain but indication may 
be due to diabetes.  No pain with palpation was present in 
the lumbosacral spine, and there was no muscle spasm or 
fasciculation of the thoracolumbar paraspinal muscles.  The 
examiner concluded that the veteran had low back pain 
diagnosed as muscle strain of the lumbosacral spine.  The 
examiner explained, however, that no pathology was visible in 
any of the X-rays.  

Based on the foregoing, the Board finds that the evidence of 
record demonstrates that the veteran's disability picture for 
her service-connected mechanical low back pain most nearly 
approximates the criteria for a 10 percent evaluation under 
DC 5295.  The clinical evidence reveals that the veteran's 
low back disability is manifested primarily by subjective 
complaints of pain.  What is missing, however, is evidence of 
muscle spasm on extreme forward bending or lack of lateral 
motion on either side while standing.  Indeed, the clinical 
findings show no evidence of muscle spasm and full range of 
motion of the thoracolumbar spine.  Accordingly, there is 
simply no basis for an evaluation in excess of 10 percent 
under DC 5295.  

The Board also finds that no other diagnostic code affords 
the veteran a higher evaluation.  The Board notes that the 
record simply does not contain evidence of any ankylosis (DC 
5289) or intervertebral disc syndrome (DC 5293).  38 C.F.R. 
§ 4.71a, DC 5289 and DC 5293 (2002).  In addition, no 
evidence shows that the veteran's mechanical low back pain 
produces more than mild limitation of motion of the lumbar 
spine, as range of motion was described as full.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Hence, there is no basis for 
assigning an evaluation in excess of 10 percent for the 
veteran's mechanical low back pain under any other diagnostic 
code which pertains to the lumbar spine.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  Section 4.40 provides, in 
pertinent part, that it is "essential that the examination on 
which ratings are based" adequately portray the "functional 
loss" accompanying the purportedly disabling condition which 
is the subject of the claim.  In defining that term, the 
regulation further states that functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled".  Section 4.45 states that to determine the factors 
causing disability of the joints inquiry must be directed 
toward, inter alia, "[p]ain on movement".  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In this case, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant an 
evaluation in excess of 10 percent.  The veteran's 
thoracolumbar spine exhibited full range when examined in 
September 2000, with no evidence of functional loss due to 
pain.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 have been considered as mandated by DeLuca, 8 Vet. App. 
at 204-07; however, these provisions do not apply in the 
absence of relevant objective findings. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, the Board finds no factors suggestive of an 
unusual disability picture, such that the usual rating 
factors are inadequate, as a result of the veteran's service-
connected mechanical low back pain.  The veteran stated 
during an examination that she was not working, but at no 
time attributed her unemployment to her service-connected low 
back disability.  There is also no evidence that her low back 
disability has resulted in her being hospitalized since her 
discharge from service in April 1998.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's mechanical low back pain.  As such, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); 
see also Dela Cruz, supra.  Accordingly, the appeal is 
denied.


ORDER

Service connection for otitis media is denied.

Service connection for pansinusitis is denied.

Service connection for mid back pain is denied.

Service connection for left hip pain is denied.

Service connection for a left foot condition is denied.

An initial evaluation in excess of 10 percent for mechanical 
low back pain is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

